Exhibit 10.12

SEPARATION AGREEMENT AND RELEASE

This Agreement (“Agreement”) is entered into this 20th day of July 2007 (the
“Effective Date”) by and between Spectrum Brands, Inc. (“Spectrum”) and Kenneth
V. Biller (“Biller”).

WHEREAS, Biller has been employed by Spectrum as President, Global Operations;
and

WHEREAS, Biller and Spectrum are parties to an Amended and Restated Employment
Agreement dated April 1, 2005 (the “Employment Agreement”) and attached hereto
as Exhibit A; and

WHEREAS, Spectrum and Biller have agreed that Biller will cease to be employed
by Spectrum after September 30, 2007; and

WHEREAS, Spectrum and Biller desire to resolve all outstanding issues or future
issues of any kind and reach a full and final settlement as to the Employment
Agreement and all other issues relating to Biller’s employment with Spectrum.

NOW THEREFORE, for and in consideration of the foregoing and of the terms,
conditions and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Biller and Spectrum agree as follows:

I. TERMINATION OF EMPLOYMENT. Biller’s last day of employment with Spectrum will
be September 30, 2007. Biller shall continue to receive such pay and benefits as
are provided for under the terms of his Employment Agreement through
September 30, 2007.

II. ACKNOWLEDGEMENT AND CONSIDERATION. In consideration of the promises set
forth herein, Spectrum will provide to Biller those payments and other
remuneration set forth in Exhibit B. Biller acknowledges that he is not
otherwise entitled to all of the benefits provided under this Agreement and that
he understands that he will not receive all of these benefits unless he signs
this Agreement and it becomes effective. Biller also acknowledges that
notwithstanding anything to the contrary in this Agreement (including the
Exhibits): (a) Biller will be responsible for the employee portion of any tax
liability associated with any payments made to him pursuant to this Agreement;
(b) Spectrum may withhold from any payment an amount equal to the amount
Spectrum is required to withhold for Federal, state or local tax purposes; and
(c) if Spectrum does not have access to an amount sufficient to satisfy its
withholding requirement with respect to any payment, Spectrum may require Biller
to pay to Spectrum an amount sufficient to satisfy Spectrum’s withholding
obligation as a condition to Spectrum’s making such payment to Biller.



--------------------------------------------------------------------------------

III. GENERAL RELEASE BY BILLER. Except as set forth in Paragraph IV below or as
otherwise set forth in this Agreement, Biller on his own behalf and for his
spouse, heirs, successors, assigns, executors and representatives of any kind,
hereby releases and forever discharges Spectrum, its subsidiaries and
affiliates, and its and their present and former employees, directors, officers,
agents, shareholders, and insurers and each of their respective predecessors,
heirs, executors, administrators, successors and assigns (collectively, the
“Released Parties”), from any and all claims, demands, rights, liabilities, and
causes of action of any kind or nature, known or unknown, arising prior to or on
the execution date of this Agreement, including but not limited to any claims,
demands, rights, liabilities and causes of action arising or having arisen out
of or in connection with his employment or his termination of employment with
Spectrum. This release specifically includes, but is not limited to, a release
of any and all claims pursuant to the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621 et seq., the Wisconsin Fair Employment Act, Wis.
Stats., §§ 111.31-111.395, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., 42 U.S.C. §§ 1981-1986, the Civil Rights Act
of 1991, 42 U.S.C. § 1981a, the Americans with Disabilities Act, 42 U.S.C. §§
12101 et seq., all claims for defamation and wrongful discharge, and any other
claims whether based on contract or tort and whether under federal, state, or
local law. For the avoidance of doubt, Biller acknowledges that the benefits
provided in Exhibit B of the Agreement are in full satisfaction of any and all
obligations of Spectrum under the Employment Agreement.

IV. CLAIMS NOT WAIVED OR RELEASED. This Agreement does not waive any claims that
Biller may have (a) under any worker’s compensation law; (b) under any plan
currently maintained by Spectrum that provides for retirement benefits;
(c) under any law or any policy or plan currently maintained by Spectrum that
provides health insurance continuation or conversion rights; (d) that Biller by
law may not waive; (e) not arising out of or in connection with his employment
or the termination of his employment; or (f) for indemnity for third party
claims against Biller for actions taken while he was an employee or director of
Spectrum, as provided under Wisconsin Statutes, Spectrum’s by-laws or otherwise.
Any indemnification right pursuant to clause (f) of the preceding sentence will
be in accordance with the terms and conditions with respect to such
indemnification provided under the Wisconsin Statutes, Spectrum’s by-laws or
other agreements governing such indemnification right.

V. GENERAL RELEASE BY SPECTRUM. Except as set forth in Paragraph IV above or as
otherwise set forth in this Agreement, Spectrum, on behalf of itself and the
Released Parties, hereby releases and forever discharges Biller, on his own
behalf and for his spouse, heirs, successors, assigns, executors and
representatives of any kind, from any and all claims, demands, rights,
liabilities, and causes of action of any kind or nature, known or unknown
arising prior to or on the date of execution of this Agreement, including but
not limited to any claims, demands, rights, liabilities, and causes of action
arising or having arisen out of or in connection with Biller’s employment or his
termination of employment with Spectrum, provided, however, that nothing in the
release set forth in this Paragraph V waives any claims that Spectrum or

 

2



--------------------------------------------------------------------------------

the Released Parties may have that Spectrum and/or the Released Parties by law
may not waive.

VI. COVENANT NOT TO SUE. Biller understands and agrees that this Agreement does
prohibit Biller from initiating or participating in a lawsuit against the
Released Parties for any claim released in Paragraph III and does prohibit
Biller from recovering any money damages or any other moneys for himself for any
claim released under Paragraph III through an action or proceeding brought by
others. Biller further understands that if he violates any of the commitments he
has made in this Agreement, Spectrum may discontinue or seek to recover all of
the payments, benefits and other rights provided in exchange for acceptance of
this Agreement in accordance with the dispute resolution procedure set forth in
Paragraph XI below.

VII. NON-DISPARAGEMENT. Biller agrees not to make any statements which are
intended to disparage or could be reasonably construed to disparage Spectrum’s
business, products, officers, directors or managing agents. Spectrum, by and on
behalf of its officers, directors and managing agents, agrees not to make any
statements which are intended to disparage or could be reasonably construed to
disparage Biller. The foregoing shall not be construed to prevent a party from
giving truthful testimony in any proceeding if required by law.

VIII. NON-ADMISSION. This Agreement does not constitute an admission by either
party that any action they took prior to the date hereof with respect to the
other was wrongful, unlawful or in violation of any statute, law or regulation.
Instead, this Agreement is entered into solely for the purposes of compromise
and to clarify the parties’ respective rights and obligations.

IX. PRESERVATION OF SEVERANCE BENEFITS. In the event that Spectrum sells its
last operating business segment, Spectrum shall either cause the buyer of such
business segment to assume the obligations of Spectrum hereunder or shall enter
into alternative arrangements to provide Biller with the full value of the
remaining severance pay and benefits provided for under this Agreement.

X. NOTICES. Any notice to be given under this Agreement will be in writing, and
will be deemed to have been duly given: (a) when delivered personally; (b) by
facsimile, upon confirmation of receipt; (c) one day after delivery by overnight
courier; or (d) on the fifth day following the date of deposit in the United
States mail if sent first class, postage prepaid, by registered or certified
mail. The addresses for such notices will be as follows:

For notices and communications to Spectrum:

Spectrum Brands, Inc.

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

 

3



--------------------------------------------------------------------------------

Facsimile: (770) 829-6295

Attention: General Counsel

For notices and communications to Biller:

Kenneth V. Biller

7801 Noll Valley Road

Verona, WI 53593

XI. PREVIOUS AGREEMENTS. Except as otherwise specifically provided in this
Agreement, the Employment Agreement (other than Sections 6, 7 and 9 thereof) and
all other agreements between the parties are hereby terminated and all rights
and obligations thereunder are of no further force or effect. Biller understands
and agrees that this document and Sections 6, 7 and 9 of the Employment
Agreement contain the entire agreement between Biller and Spectrum relating to
his employment with Spectrum, that this Agreement supersedes and displaces any
prior agreements (other than Sections 6, 7 and 9 of the Employment Agreement)
and discussions between Biller and Spectrum relating to such matters and that he
may not rely on any such prior agreements and discussions.

XII. GOVERNING LAW/DISPUTES. This Agreement will be construed under and governed
by the laws of the State of Wisconsin, without reference to its conflicts of law
principles. Disputes arising out of this Agreement (but not those arising out of
Section 6, 7 or 9 of the Employment Agreement), will be resolved in binding
arbitration pursuant to the rules of the American Arbitration Association, with
the forum of such arbitration to be in Madison, Wisconsin. The parties also
agree that the prevailing party will be entitled to recover costs, including
attorneys’ fees, incurred in any proceeding instituted seeking enforcement of
this Agreement, except as prohibited by law.

XIII. VOLUNTARY AGREEMENT. Biller acknowledges and states that he has read and
understands this Agreement and has entered into it knowingly and voluntarily
with the assistance and upon the advice of counsel of his choice.

XIV. CONSIDERATION AND REVOCATION PERIOD. Biller hereby acknowledges that, among
other rights, he is waiving and releasing any rights he may have under ADEA,
that he was given a copy of this Agreement and was given twenty-one (21) days to
review it and consider whether to sign it (even if he chose not to take the full
twenty-one (21) days), and that he was encouraged by Spectrum to consult an
attorney during said twenty-one (21) day period about this Agreement. Biller
further acknowledges that the consideration given for this release of claims is
in addition to anything of value to which he was already entitled and that the
release does not relate to claims under the ADEA that may arise after this
Agreement is executed. Biller further understands that for a period of seven
(7) days following his execution of this Agreement, he may revoke this Agreement
by doing so in writing and that the Agreement will remain revocable until the
revocation period has expired without

 

4



--------------------------------------------------------------------------------

revocation. Any revocation must be delivered to Spectrum in accordance with the
Notice provisions set forth in Paragraph X.

XV. WAIVER AND MODIFICATION. Neither this Agreement nor any term or condition
hereof, including, without limitation, the terms and conditions in this
Paragraph XV may be waived or modified in whole or in part as against Spectrum
or Biller, except by written instrument duly executed, in the case of waiver, by
the party waiving compliance or, in the case of a modification, by Spectrum and
Biller and expressly stating that it is intended to operate as a waiver or
modification, as applicable, of this Agreement.

XVI. CAPTIONS. The captions set forth in this Agreement are for convenience of
reference only and shall not be considered as part of this Agreement or as in
any way limiting or amplifying the terms and provisions hereof.

XVII. SEVERABILITY. In the event that any court or arbitration panel having
jurisdiction shall determine that any restrictive covenant or other provision
contained in this Agreement shall be unreasonable or unenforceable in any
respect, then such covenant or other provision shall be deemed limited to the
extent that such court or arbitration panel deems it reasonable and enforceable,
and so limited shall remain in full force and effect together with all other
provisions of this Agreement. In the event that such court or arbitration panel
shall deem any such covenant or other provision wholly unenforceable, the
remaining covenants or other provisions of this Agreement shall nevertheless
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
written below.

 

Spectrum Brands, Inc.       Kenneth V. Biller By:     /s/ John T. Wilson      
/s/ Kenneth V. Biller Date: July 20, 2007       Date: July 20, 2007

 

5



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED & RESTATED

EMPLOYMENT AGREEMENT1

 

1

Exhibit A is Omitted. A copy of Mr. Biller’s Amended and Restated Employment
Agreement dated as of April 1, 2005, has been filed as Exhibit 10.2 to the
Company’s Current Report on Form 8-K filed with the SEC on April 7, 2005.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

SUMMARY OF CONSIDERATION TO BILLER

PURSUANT TO PARAGRAPH II

1. Cash Payments. Biller will be entitled to cash payments from Spectrum, as
follows:

A. Base salary continuation in an amount equal to $900,000, paid in accordance
with the following schedule:

 

  i. On April 1, 2008, $225,000; and

 

 

ii.

On April 30, 2008 and on the 30th day of each succeeding month (and the last day
of each February) until and including September 30, 2009, $37,500.

B. A bonus payment for the fiscal year ending September 30, 2007, to be paid in
2007 when bonuses are otherwise payable to Spectrum employees under Spectrum’s
Management Incentive Plan, in an amount equal to the amount that Biller would
have received under the Employment Agreement calculated on the basis of
corporate targets for EBITDA and cash flow for that fiscal year if his
employment had not been terminated before the date on which this bonus payment
is made.

C. Bonus payment continuation (the “Bonus Continuation Amount”) in an amount
equal to two times the bonus payment actually made pursuant to Paragraph 1.B,
payable in 24 monthly installments as follows:

 

  i. On April 1, 2008, 1/4 of the Bonus Continuation Amount; and

 

 

ii.

On April 30, 2008 and on the 30th day of each succeeding month (and the last day
of each February) until and including September 30, 2009, 1/24 of the Bonus
Continuation Amount.

The cash payments described above will be made net of any Federal, state or
local income, employment or other taxes required to be withheld. For this
purpose, Federal income taxes will be withheld on payments made pursuant to any
section of this Exhibit B at a rate of 25 percent until the aggregate amount of
supplemental wage payments made to Biller during the calendar year reaches
$1,000,000; payments made during the remainder of the year will be subject to
Federal income tax withholding at the rate of 35 percent.

D. Notwithstanding the above schedule of payments, if any payment to Biller
provided for under this Exhibit B would subject Biller to tax under Section 409A
of the Internal Revenue Code of 1986, as amended, such payment(s) may be
suspended, at the written request of Biller, until such time as payment may be
made without subjecting Biller to such tax.

2. Benefit Continuation. Biller will be entitled to participate in certain
benefit programs maintained by Spectrum, as follows:

 

7



--------------------------------------------------------------------------------

A. Welfare benefit plans: For the 24-month period beginning on October 1, 2007,
Biller will be permitted to continue participating in the following plans, to
the extent offered by the Company to its executives, at the same levels as those
provided to Biller and his dependents by Spectrum on September 30, 2007, with
the cost of each such benefit to be borne by Biller and Spectrum in the same
proportions as they are borne by then-current Executive Committee members and
Spectrum for the plan year:

 

  i. Medical and dental insurance;

 

  ii. Life insurance;

 

  iii. Supplemental executive life insurance;

 

  iv. Long-term disability insurance; and

 

  v. Supplemental long-term disability insurance.

In addition, during the period beginning October 1, 2009 and ending on the last
day of the month in which Biller attains age 65, Biller will be entitled to
participate in the aforementioned plans maintained by Spectrum to the extent
that Biller timely pays the 100% of the COBRA cost of coverage under such plan
or plans, except that Biller may continue coverage under the life insurance
plans beyond age 65 for so long as he pays the applicable premiums and the
underlying insurance contracts allow.

Biller acknowledges that the provision of medical and dental insurance coverage
pursuant to Paragraph 2(A)(i) above will satisfy Spectrum’s obligations to
provide continuation coverage under Code section 4980B.

B. Supplemental Executive Retirement Plan: Biller will continue to participate
in Spectrum’s Supplemental Executive Retirement Plan (“SERP”), in accordance
with the terms of the SERP, throughout the period ending on September 30, 2009.
Biller previously elected to receive payout of his SERP balance on the next
January 1 after his termination date. As a result of the application of
Section 409A to the SERP with respect to Biller, the balance credited to
Biller’s account under the SERP on January 1, 2008 (i.e., approximately
$649,820.12) will be paid to Biller on April 1, 2008, and the annual credit of
$67,500 that will be made to Biller’s account under the SERP on October 1, 2008
will be paid to Biller on that date. Each of these payments will be made net of
any Federal, state or local income, employment or other taxes required to be
withheld.

3. Restricted Stock. Any restrictions still in effect with respect to any
outstanding shares of restricted stock previously awarded to Biller will lapse
in accordance with the provisions of the Restricted Stock Award Agreements
evidencing the awards of such restricted stock, provided, however, that solely
for the purpose of the Restricted Stock Award Agreement dated February 1, 2006,
Biller will be treated as remaining actively employed by Spectrum until
December 31, 2007. Spectrum will, however, retain that number of shares having
an aggregate fair market value as of the Effective Date (and on any subsequent
date as of which Biller is considered to have received income as a result of the
lapsing of the substantial risk of forfeiture on any restricted shares) equal to
the amount of Federal, state and local income, employment and other taxes
required to be withheld on the relevant date unless Biller tenders payment to
Spectrum in an amount equivalent to the required withholding. For this purpose,
the fair market value

 

8



--------------------------------------------------------------------------------

of the shares on any date will be the average of the high and low trading prices
of the shares on that date.

4. Stock Options. Any outstanding stock options issued to Biller that are
forfeitable as of September 30, 2007 will be forfeited to Spectrum on that date.
All other stock options will remain exercisable by Biller until September 30,
2008 in accordance with the terms of the agreements evidencing the awards of the
stock options.

5. Company Car. Biller ‘s participation in Spectrum’s leased car program will
continue through the current lease term at which time Biller will be entitled to
purchase that company-provided car for $100. Notwithstanding the foregoing, if
Spectrum discontinues its leased car program before the end of the current lease
term, Biller’s participation in that program will cease on the date of the
program’s termination, but Biller will be entitled to purchase his
company-provided car for $100 on the date the program is terminated.

6. Home and Vacation Home Computers. On September 30, 2007, Spectrum will
transfer to Biller ownership of the personal computer and electronic equipment
Spectrum previously provided to Biller to enable Biller to perform his
employment duties from outside the office.

7. Tax and Financial Planning. For the 24-month period beginning on October 1,
2007, Biller will be permitted to continue receiving tax and financial planning
services at Spectrum’s expense at the same levels as those provided to Biller by
Spectrum on September 30, 2007.

8. Legal Fees. Spectrum will pay Biller’s legal fees in connection with the
negotiation and preparation of this Agreement in the amount certified by
Biller’s counsel to have been actually incurred, but not in excess of
$10,000.00. Such payment shall be made directly to Biller’s counsel.

 

9